Citation Nr: 1442508	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-07 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a major depressive disorder.

2.  Entitlement to a total disability rating  based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel




INTRODUCTION

The appellant is a Veteran had active duty service from December 1965 to December 1967.   This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In a March 2011 VA Form 9, the veteran  requested a hearing before the Board; he subsequently withdrew the hearing request. 

The Veteran had also initiated an appeal of a denial of service connection for posttraumatic stress disorder (PTSD).  A June 2012 rating decision granted service connection for such disability; consequently, that issue is no longer on appeal.  

The issue of entitlement to a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the veteran if action on his part is required.


FINDING OF FACT

On February 8, 2013, prior to the promulgation of a Board decision on the matter, the Veteran informed VA (in writing) that he wished to withdraw his appeal seeking service connection for major depressive disorder; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the issue of service connection for a major depressive disorder; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, given the Veteran's expression of intent to withdraw his appeal in the matter, further discussion of the impact of the VCAA on this issue is not necessary.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of fact or law on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

In correspondence received on February 8, 2013, the Veteran indicated that he wished to withdraw his appeal seeking service connection for major depressive disorder.  Hence, there is no allegation of error or fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal seeking service connection for a major depressive disorder is dismissed.


REMAND

In June 2014 VA received a notice of disagreement (NOD) with a January 2014 rating decision that denied the Veteran a TDIU rating.  A submission of a timely NOD triggers the appeal process, and requires issuance of a statement of the case (SOC).  The AOJ has not issued a SOC in response to the NOD.  Under such circumstances, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (2004).  The matter of entitlement to a TDIU rating is not fully before the Board at this time, and will only be so if the Veteran timely files a substantive appeal after a SOC is issued.  Id.

Accordingly, the case is REMANDED for the following action:

The AOJ must issue a SOC addressing the matter of entitlement to a TDIU rating.  The Veteran should be advised that he must file a timely substantive appeal to perfect an appeal of this issue to the Board (and of the time limit for doing so).  If such occurs, the matter should be certified to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


